Citation Nr: 0946824	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as due to service-connected 
posttraumatic stress disorder (PTSD), and if so, whether the 
Veteran is entitled to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches, to include as due to exposure to herbicides, and 
if so, whether the Veteran is entitled to service connection 
for headaches.

3.  Entitlement to service connection for lymphoma, as due to 
exposure to herbicides.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
numbness of the bilateral upper extremities, to include as 
due to exposure to herbicides, and if so, whether the Veteran 
is entitled to service connection for numbness of the 
bilateral upper extremities.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
numbness of the bilateral lower extremities, to include as 
due to exposure to herbicides, and if so, whether the Veteran 
is entitled to service connection for numbness of the 
bilateral lower extremities.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin rash, to include as due to exposure to herbicides, and 
if so, whether the Veteran is entitled to service connection 
for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran indicated in a January 2005 statement that he 
suffers from a left knee disability.  This issue is REFERRED 
to the RO for appropriate action.

The Veteran requested a travel board hearing, which was 
scheduled in March 2009.  The Veteran failed to appear, and 
no further request for a hearing was received.

The issues of entitlement to service connection for 
hypertension, to include as due to PTSD, entitlement to 
service connection for headaches, entitlement to service 
connection for lymphoma, as due to exposure to herbicides, 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
numbness of the bilateral upper and lower extremities, and 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin rash are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for hypertension was denied by the RO in April 2001.  The RO 
confirmed the decision in October 2002.  The Veteran did not 
perfect an appeal.  

2.  Evidence pertaining to the Veteran's hypertension 
received since the October 2002 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  An April 2001 rating decision denied the claim of 
entitlement to service connection for headaches.

4.  Evidence pertaining to the Veteran's headaches received 
since the April 2001 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the October 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West Supp. 2009); 38 C.F.R. § 3.156(a) (2009). 

3.  The April 2001 rating decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the April 2001 rating decision is 
new and material, and the Veteran's claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West Supp. 2009); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Hypertension

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for hypertension was first denied in a 
rating decision of April 2001.  The RO confirmed that 
decision in October 2002.  The Veteran was notified of his 
right to appeal in October 2002.  The Veteran did not file a 
timely notice of disagreement and subsequently, the October 
2002 rating decision became final when the Veteran did not 
perfect his appeal within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's 
claim for service connection for hypertension may only be 
opened if new and material evidence is submitted.  

In this instance, since the October 2002 decision denied the 
claim on the basis that there was no evidence hypertension 
was incurred in or aggravated by service, the Board finds 
that new and material evidence would consist of evidence 
demonstrating hypertension was incurred in or was aggravated 
by service.

Evidence received since the October 2002 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran has asserted in a statement from 
January 2005 that he believes he has hypertension secondary 
to his PTSD, as a result of being worried and afraid of 
incidents that occurred during Vietnam.  The Veteran is 
service connected for PTSD.  Additionally, during the VA 
examination in February 2005, the Veteran indicated that he 
has been receiving treatment for hypertension since 1968, 
ever since he left active duty.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
hypertension is reopened.

The Board has reopened the claim of service connection for 
hypertension, and is remanding the claim, as will be 
discussed subsequently.  


III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Headaches

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for headaches was first denied in a 
rating decision of April 2001.  The Veteran was notified of 
his right to appeal in April 2001.  The Veteran did not file 
a timely notice of disagreement and subsequently, the April 
2001 rating decision became final when the Veteran did not 
perfect his appeal within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's 
claim for service connection for headaches may only be opened 
if new and material evidence is submitted.  

In this instance, since the April 2001 decision denied the 
claim on the basis that there was no evidence headaches were 
incurred in or aggravated by service, the Board finds that 
new and material evidence would consist of evidence 
demonstrating headaches were incurred in or were aggravated 
by service.

Evidence received since the April 2001 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran reported in the February 2005 VA 
examination that he has experienced headaches since 1968 and 
the examiner diagnosed him with chronic tension headaches for 
the past 36 years.  The Board notes that the Veteran is 
competent to testify about what he experiences; for example, 
he is competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

Furthermore, the Board notes that based on his DD-214 and 
personnel records, the Veteran is a combat Veteran.  By 
statute, when the record demonstrates that a Veteran engaged 
in combat with enemy forces, then VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
headaches is reopened.

The Board has reopened the claim of service connection for 
headaches, and is remanding the claim, as will be discussed 
subsequently.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension; 
to this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches; to 
this extent, the appeal is granted.


REMAND

The claim of service connection for hypertension has been 
reopened.  In light of the evidence presented, additional 
development is necessary.  The Veteran is currently diagnosed 
with hypertension that is controlled with medication.  
Although the Veteran received a VA examination in February 
2005, a medical opinion was not obtained.  A remand is 
required to afford the Veteran a new VA examination for 
hypertension, to include as secondary to PTSD, and to obtain 
a nexus opinion.

The claim of service connection for headaches has also been 
reopened.  In light of the evidence presented, additional 
development is necessary.  During the February 2005 VA 
examination, the Veteran was diagnosed with chronic tension 
headaches since 1968, however, no medical opinion was 
obtained.  A remand is required to afford the Veteran a new 
VA examination for headaches and to obtain a nexus opinion.

Additionally, the Veteran is seeking entitlement to service 
connection for lymphoma, as due to exposure to herbicides.  
Exposure to herbicides is conceded as the Veteran had service 
in Vietnam from August 1967 to January 1968.  The June 2005 
rating decision denied entitlement to service connection for 
lymphoma because, at the time, evidence did not establish 
that the Veteran had a diagnosis of lymphoma.  However, VA 
outpatient records indicate that in February 2007, the 
Veteran was diagnosed with possible lymphoma.  Additionally, 
in VA outpatient records from October 2007 lymphoma is listed 
on the Veteran's active problem list.  

The Board finds that the duty to assist has not been met.  
The Veteran should be afforded a VA examination to clarify 
his diagnosis.

The Veteran is also seeking to reopen his claims of 
entitlement to service connection for numbness of the 
bilateral upper extremities, numbness of the bilateral lower 
extremities, and a skin rash.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant 
(and his or her representative, if any) of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims.  
In particular, under Kent, VA must notify the appellant of 
the elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Kent further requires that the notice inform the 
Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Id.

Although VA's January 2005 letter to the appellant notified 
him of the definition of "new and material evidence," they 
failed to notify him why his previous claims were denied as 
is required by Kent.  Thus, a remand is required so that VA 
can afford the appellant all appropriate due process.  
Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Afford the Veteran a VA examination 
for hypertension, to include as 
secondary to PTSD.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's 
hypertension had its onset during 
service, is in any other way causally 
related to his active service or is 
proximately due to or aggravated by his 
service-connected PTSD.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Afford the Veteran a VA examination 
for headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's headaches 
had their onset during service, are in 
any other way causally related to his 
active service or exposure to 
herbicides, or are proximately due to 
or aggravated by any service-connected 
disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  Afford the Veteran a VA examination 
for lymphoma.  The Veteran's diagnosis 
should be clarified.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's lymphoma 
had its onset during service, is in any 
other way causally related to his 
active service or exposure to 
herbicides.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

5.  Provide notice to the Veteran as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran must be 
informed of the basis for the previous 
denials, and of what the evidence must 
show in order to reopen the particular 
claims of entitlement to service 
connection for numbness of the 
bilateral upper and lower extremities, 
and a skin rash, to include as due to 
exposure to herbicides.

6.  After all of the above actions have 
been completed, readjudicate his 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


